Citation Nr: 1110507	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  04-27 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for cardiovascular disease.

2.  Entitlement to service connection for pericarditis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from September 1952 to September 1956 and December 1956 to December 1977.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of August 2003 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In December 2007, the Board denied the aforementioned claims.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), and in July 2010 the Court vacated the Board's decision and remanded the matter to the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record suggests that there may be outstanding records associated with treatment received at Columbus Air Force Base Medical Center.  The Board acknowledges that Columbus Air Force Base Medical Center has indicated that there are "no medical records available at this facility."  See June 2003 facsimile response.  However, the medical center was only asked about the existence of record dating from December 1977 to December 1978, and it is unclear whether the medical center meant that there were no records at all at the facility or no records from the dates in question.  Furthermore, the Board notes that the Veteran reported that his treatment records from this medical center were retired to a retired military records center, but it does not appear that VA submitted a request to this center for the records.  As these records are potentially relevant to the claims, they must be requested.  See July 2004 Veteran's statement.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ask the Veteran to provide additional information about the retired military records center, to include its location if known.  

2.  Request all medical records from the Columbus Air Force Base Medical Center, to include those dating in 1984.  If the records are not available, so notify the Veteran.  

3.  Thereafter, readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



